DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 is allowable because the prior art does not teach a method for collecting and preserving a biological sample, the method comprising: receiving a biological sample in a sample collection vessel; threading a cap onto the sample collection vessel; coupling an annular valve in the cap with the sample collection vessel, wherein coupling causes a first cylinder of the annular valve and a second cylinder of the annular valve to move relatively and thereby open a vent in the annular valve; releasing a reagent from a reagent chamber in the cap, through the vent, and into a sample collection reservoir in the sample collection vessel to mix with and preserve the biological sample; and sealing an aperture of the sample collection vessel with the cap, wherein threading the cap onto the sample collection vessel causes coupling of the annular valve with the sample collection vessel and causes releasing of the reagent from the reagent chamber in the cap through the vent in the annular valve and into the sample collection reservoir in the sample collection vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797